01213435                                       671869ÿ
                        Case MDL No. 3004 Document    ÿ Filed
                                                    1-7  ÿÿ04/07/21
                                                                   6 Page 1 of 61
                                                                                                         +,-./01/23
                                           4565ÿ89:;<9=;ÿ>?@<;ÿ
                                6?@;AB<Cÿ89:;<9=;ÿ?DÿEFF9C?9:ÿGHI:;ÿ6;5ÿJ?@9:Kÿ
                             >ELEJÿ8M>NHOÿPMQÿ>R6HÿSTÿUTVWX=YXZZV[UX\]Q
 ^_`abcÿefÿ2gchicjkÿ1`lmÿ-`ljinjblcÿ,,1ÿijÿkoÿ                              ^kjiÿ}boirsÿ~{zx~xzÿ
 pqqbhcirÿjlsÿ1tbiuÿv_rhiÿ/kcngÿvfÿwlqicqjichioÿ                            v_`gÿ^ikcrsÿ-okbcjbuuÿ
 1k_qisÿxysz{{xÿ^bei`qbjg|-`lr_njÿ,bkabobjg                                 /kj_`iÿluÿ2_bjsÿ{ÿ-i`qlckoÿcfÿ-`lrf
                                                                            ,bkabobjgÿ
                                                                            v_`bqrbnjblcsÿ^bei`qbjg
  FI9C;9DD
 6;BABCÿ8@<9C                                                `im`iqicjirÿag6I<IAÿ6A?BIBÿ8?FB:ÿ
                                                                             1k`igÿ^kcbqÿÿ,liÿ|ÿ2jfÿ,l_bqÿ
                                                                             yx{ÿ}l`qgjtÿl_oiek`rÿ
                                                                             2_bjiÿzz~~ÿ
                                                                             2jfÿ,l_bq.ÿ+0ÿ{z~ÿ
                                                                             {z|x|~~ÿ
                                                                             }ksÿ{z|xz|~~ÿ
                                                                             kbosÿqrloiqnk`igrkcbqfnlÿÿ
                                                                             ÿÿÿ
 fÿ
 8BDBC IC;
 6¡C¢BC;Iÿ><?ÿ<?;B=;9?CÿJJ>
 8BDBC IC;
 6¡C¢BC;IÿR£
 8BDBC IC;
 >ABY<?CÿA9FF9:ÿ>AB9=IFÿ>?IC¡ÿJ
 8BDBC IC;
 >ABY<?Cÿ4565R5ÿEC=5
  8I;BÿP9FB S 8?=B;ÿOB¤;
  ~{zx~xz zÿ10+-,p/3ÿkhkbcqjÿ1tie`lcÿ-tboobmqÿ1tibnkoÿ1lmkcg.ÿ,-.ÿ1tie`lcÿ¥f2fpfÿcnf.
               2gchicjkÿp¦.ÿ2gchicjkÿ1`lmÿ-`ljinjblcÿ,,1ÿ§ÿ}bobchÿuiiÿ̈ÿ~xÿ̀inibmjÿc_ai`ÿ~|
               xyz{f©.ÿuboirÿagÿ2jimticÿ^_`abcfÿ§pjjknticjqsÿªÿzÿ1beboÿ1lei`ÿ2tiij.ÿªÿxÿ2_lcq.ÿª
               {ÿ2_lcq.ÿªÿÿ2_lcq.ÿªÿÿ2_lcq©§^loiq.ÿ2k`kt©ÿ§cji`irsÿ~{zx~xz©
  ~{zx~xz xÿ/031ÿ0}ÿ/3p,ÿp22¦/+/3ÿ30ÿpÿ¥f2fÿ+p¦23wp3ÿv¥^¦sÿ3tbqÿnkqiÿtkq
               aiicÿ̀kcrlogÿkqqbhcirÿjlÿ¥cbjirÿ2jkjiqÿ+khbqj̀kjiÿv_rhiÿwilckÿvfÿ^kogÿm_`q_kcjÿjl
               prbcbqj̀kjbeiÿ0`ri`ÿ/lfÿxfÿ3tiÿmk`jbiqÿk`iÿkrebqirÿjtkjÿjtib̀ÿnlcqicjÿbqÿ̀i«_b̀irÿbuÿjti
               kqqbhcirÿ+khbqj̀kjiÿv_rhiÿbqÿjlÿnlcr_njÿkooÿu_`jti`ÿm`lniirbchqÿbcÿjtiÿnkqi.ÿbcno_rbchÿj̀bko
               kcrÿubckoÿicj̀gÿluÿ_rhicjÿm_`q_kcjÿjlÿxyÿ¥f2f1fÿ{§n©ÿkcrÿ}iri`koÿw_oiÿluÿ1bebo
               -`lnir_`iÿ{fÿpqÿqijÿul`jtÿbcÿprbcbqj̀kjbeiÿ0`ri`ÿ/lfÿx.ÿikntÿmk`jgÿbooÿaiÿ̀i«_b̀irÿjl
111 !1"#$5%&%'(4&3045((')*5*45                                                      51%
01213435                                       671869ÿ
                        Case MDL No. 3004 Document    ÿ Filed
                                                    1-7  ÿÿ04/07/21
                                                                   6 Page 2 of 61
                       +,-.ÿ0ÿ123,4.ÿ056ÿ7258.53ÿ32ÿ9:24..6ÿ;.+2:.ÿ0ÿ<0=,83:03.ÿ>?6=.ÿ>?:,86,43,25ÿ+2:@ÿ,56,403,5=
                       4258.53ÿ2:ÿ5254258.53ÿ32ÿ3A.ÿB?:,86,43,25ÿ2+ÿ3A.ÿ088,=5.6ÿ<0=,83:03.ÿ>?6=.CÿD+ÿ0--ÿE0:3,.8ÿ62
                       523ÿ4258.53ÿ32ÿ3A.ÿ<0=,83:03.ÿ>?6=.F8ÿB?:,86,43,25Gÿ3A.ÿ408.ÿH,--ÿI.ÿ:0562@-Jÿ088,=5.6ÿ32ÿ0
                       6,83:,43ÿB?6=.ÿ+2:ÿ0--ÿ+?:3A.:ÿE:24..6,5=8ÿ056ÿ3A.ÿE0:3,.8ÿ405523ÿ-03.:ÿ4258.53ÿ32ÿ:.088,=5@.53
                       2+ÿ3A.ÿ408.ÿ32ÿ0ÿ@0=,83:03.ÿB?6=.CÿKA.ÿE0:3,.8ÿ0:.ÿ+?:3A.:ÿ06L,8.6ÿ3A03ÿ3A.Jÿ0:.ÿ+:..ÿ32
                       H,3AA2-6ÿ4258.53ÿH,3A2?3ÿ06L.:8.ÿ8?I83053,L.ÿ4258.M?.54.8CÿN,3A,5ÿOPÿ60J8ÿ2+ÿ3A,8ÿ123,4.G
                       3A.ÿ+2--2H,5=ÿE0:3Jÿ2:ÿE0:3,.8ÿ@?83ÿ+,-.ÿ3A.ÿ03304A.6ÿ+2:@ÿ,56,403,5=ÿ4258.53ÿ32ÿE:24..6
                       I.+2:.ÿ3A.ÿ088,=5.6ÿ<0=,83:03.ÿ>?6=.ÿ2:ÿ05ÿ0++,:@03,L.ÿ6.4-,503,25ÿ32ÿ4258.53QÿR3.EA.5
                       S?:I,5CÿTÿ-,5Uÿ:.=0:6,5=ÿ3A.ÿ@0=,83:03.ÿB?6=.8ÿ,5ÿ3A,8ÿ6,83:,43ÿ,8ÿ03304A.6ÿ+2:ÿJ2?:
                       425L.5,.54.QÿA33EQVVHHHC,-86C?842?:38C=2LV624?@.538V;.5.+,382+7258.53CE6+CÿT--ÿ+?3?:.
                       624?@.538ÿ@?83ÿI.0:ÿ408.ÿ5?@I.:ÿWQOPX4LXOYWXZ>SCÿ7258.53ÿ6?.ÿIJÿ[V\VO]OPÿ^U-8W_
                       ^`53.:.6Qÿ]WVP\VO]OP_
  ]WVP\VO]OP         Wÿ1aKD7`ÿabÿT7KDa1QÿR..ÿc240-ÿZ?-.ÿdWCP^+_CÿD5ÿ0--ÿ408.8ÿ+,-.6ÿ,5Gÿ:.@2L.6ÿ32Gÿ2:
                       3:058+.::.6ÿ32ÿ3A,8ÿ42?:3Gÿ0--ÿ0332:5.J8Gÿ,54-?6,5=ÿ=2L.:5@.53ÿ0332:5.J8Gÿ8A0--ÿ+,-.ÿ0ÿH:,33.5
                       .53:Jÿ2+ÿ0EE.0:054.ÿI.+2:.ÿ066:.88,5=ÿ3A.ÿ42?:3CÿT332:5.JÿS2-.8ÿ62.8ÿ523ÿA0L.ÿ0ÿ123,4.ÿ2+
                       TEE.0:054.ÿ25ÿ+,-.ÿ,5ÿ3A,8ÿ408.C^U-8W_KeDRÿK`fKÿ̀1KZgÿDRÿT1ÿaZS`ZÿabÿKe`
                       7ahZKCÿ1aÿbhZKe`ZÿSa7h<`1KTKDa1ÿNDccÿ;`ÿ<TDc`SCÿ^`53.:.6Qÿ]WVP\VO]OP_
  ]WVP\VO]OP         [ÿR?@@258ÿD88?.6ÿ08ÿ32ÿ7A.L:25ÿ9A,--,E8ÿ7A.@,40-ÿ72@E05Jÿc9Gÿ7A.L:25ÿhCRCTCÿD54CG
                       RJ5=.530ÿTiGÿ056ÿRJ5=.530ÿ7:2Eÿ9:23.43,25ÿcc7Cÿa:,=,50-8ÿ:.3?:5.6ÿ32ÿT332:5.JÿS2-.8ÿ+2:
                       8.:L,4.Cÿ^U-8W_ÿ^`53.:.6Qÿ]WVP\VO]OP_
  ]WVP\VO]OP         jÿ1aKD7`ÿ2+ÿTEE.0:054.ÿIJÿR0:0AÿRA2.@0U.ÿS2-.8ÿ25ÿI.A0-+ÿ2+ÿR3.EA.5ÿS?:I,5ÿ^S2-.8G
                       R0:0A_ÿ^`53.:.6Qÿ]WVP\VO]OP_
  ]WVOOVO]OP         \ÿaZS`ZQÿKA,8ÿ@033.:ÿ42@.8ÿI.+2:.ÿ3A.ÿ72?:3ÿ+2:ÿ408.ÿ@050=.@.53Cÿ7A,.+ÿS,83:,43ÿ>?6=.
                       1054Jÿ>CÿZ28.583.5=.-ÿ,8ÿE:.8,6,5=ÿ2L.:ÿk.0:58ÿLCÿRJ5=.530ÿ7:2Eÿ9:23.43,25ÿcc7Gÿ708.ÿ12C
                       OPX4LXOldX1>Zÿ^mk.0:58m_CÿKA.ÿ,583053ÿ043,25ÿ,5L2-L.8ÿ3A.ÿ80@.ÿ,88?.8ÿ056ÿ8,@,-0:
                       S.+.560538ÿ08ÿnopqrsCÿ72=5,t053ÿ2+ÿ3A.ÿR.L.53Aÿ7,:4?,3F8ÿE28,3,25ÿ3A03ÿ:.-03.6ÿ408.8ÿ+,-.6
                       H,3A,5ÿ3A.ÿ80@.ÿhCRCÿS,83:,43ÿ72?:3ÿ8A2?-6ÿI.ÿ3:058+.::.6ÿ32ÿ0ÿ8,5=-.ÿS,83:,43ÿ>?6=.Gÿsoo
                       uvwxyÿ{|ÿ}yo~ÿÿwrwsGÿO]]ÿbCW6ÿjPPGÿjPWGÿ5CÿPÿ^l3Aÿ7,:CÿPYYY_ÿpwqÿ{|ÿwp
                       }yo~ÿuoq{|GÿPdPÿbCW6ÿdWOGÿdWYÿ^l3Aÿ7,:CÿPYYY_Gÿ056ÿA0L,5=ÿ4258?-3.6ÿH,3Aÿ7A,.+ÿ>?6=.
                       Z28.583.5=.-Gÿ3A.ÿ?56.:8,=5.6ÿ>?6=.ÿKZT1Rb`ZRÿ3A,8ÿ408.ÿ32ÿ7A,.+ÿ>?6=.ÿZ28.583.5=.-
                       +2:ÿ+?:3A.:ÿE:24..6,5=8CÿR,=5.6ÿIJÿ<0=,83:03.ÿ>?6=.ÿZ.250ÿ>CÿS0-Jÿ25ÿWVOOVO]OPC
                       ^-@2_KeDRÿK`fKÿ̀1KZgÿDRÿT1ÿaZS`ZÿabÿKe`ÿ7ahZKCÿ1aÿbhZKe`Z
                       Sa7h<`1KTKDa1ÿNDccÿ;`ÿ<TDc`SCÿ^`53.:.6Qÿ]WVOOVO]OP_
  ]WVOWVO]OP         lÿ1aKD7`ÿK`Z<D1TKD1iÿ>hSi`ÿTRRDi1<`1KQÿ9?:8?053ÿ32ÿ3A.ÿa:6.:ÿ.53.:.6ÿ03ÿS24C
                       \Gÿ3A,8ÿ408.Gÿ,5ÿ,38ÿ.53,:.3JGÿ,8ÿA.:.IJÿ:.088,=5.6ÿ32ÿ7A,.+ÿ>?6=.ÿ1054Jÿ>CÿZ28.583.5=.-ÿ+2:
                       +?:3A.:ÿE:24..6,5=8Cÿ<0=,83:03.ÿ>?6=.ÿZ.250ÿ>CÿS0-Jÿ52ÿ-25=.:ÿ088,=5.6ÿ32ÿ3A.ÿ408.CÿT--
                       +?3?:.ÿ624?@.538ÿ@?83ÿI.0:ÿ408.ÿ5?@I.:ÿWQOPX4LXOYWX1>ZCÿ^U-8W_KeDRÿK`fKÿ̀1KZgÿDR
                       T1ÿaZS`ZÿabÿKe`ÿ7ahZKCÿ1aÿbhZKe`ZÿSa7h<`1KTKDa1ÿNDccÿ;`ÿ<TDc`SC
                       ^`53.:.6Qÿ]WVOWVO]OP_

                                                   ÿÿ
                                                       ÿ
                                                      ][V]lVO]OPÿPOQ]\QWO
                                 E03:,4U-?++Q[j\YO[PQ]£ÿ¤¢
                                 ¡¢
                                ¥¢ S24U.3ÿZ.E2:3       ¦    WQOPX4LX]]OYWX
                                                                 ¢ 1>Z
                                §££¨£ O                       ¢     ]CO]
111 !1"#$5%&%'(4&3045((')*5*45                                                    31%
01213435                                       671869ÿ
                        Case MDL No. 3004 Document    ÿ Filed
                                                    1-7  ÿÿ04/07/21
                                                                   6 Page 3 of 61
                                +,-./0




111 !1"#$5%&%'(4&3045((')*5*45                             %1%
    Case 3:21-cv-00293-NJR
           Case MDL No. 3004
                           Document
                             Document
                                    1 1-7
                                      Filed Filed
                                            03/15/21
                                                  04/07/21
                                                       PagePage
                                                            1 of 58
                                                                  4 ofPage
                                                                      61 ID #1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


STEPHEN DURBIN,                    )
                                   )
                Plaintiff,         )
                                   )
vs.                                )                   CIVIL NO. 3:21-cv-00293
                                   )
SYNGENTA CROP PROTECTION LLC, )
SYNGENTA AG, CHEVRON PHILLIPS )                        JURY TRIAL DEMANDED
CHEMICAL    COMPANY        LP, and )
CHEVRON U.S.A. INC.,               )
                                   )
                Defendants.        )


                                          COMPLAINT
        Plaintiff Stephen Durbin, by and through his undersigned attorneys, brings this action for

damages against Defendants Syngenta Crop Protection LLC, Syngenta AG, Chevron Phillips

Chemical Company LP, and Chevron U.S.A. Inc., and alleges:

                                              PARTIES

        Plaintiff

        1.      Plaintiff Stephen Durbin is a citizen and resident of the State of Illinois who suffers

neurological injuries consistent with Parkinson’s disease (“PD”) caused by his exposure to

paraquat1 at various places within the State of Illinois generally, and Counties within the Southern

District of Illinois specifically.




1
  Unless the context indicates otherwise, references in this complaint to “paraquat” include the
chemical compound paraquat dichloride and formulated herbicide products containing paraquat
dichloride as an active ingredient.

                                            Page 1 of 58
  Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                           Document
                                  1 1-7
                                    Filed Filed
                                          03/15/21
                                                04/07/21
                                                     PagePage
                                                          2 of 58
                                                                5 ofPage
                                                                    61 ID #2




       2.      Plaintiff brings this action against Defendants to recover damages for personal

injuries and other economic damages resulting from his exposure to paraquat over many years at

various places in Illinois, including Counties within the Southern District of Illinois.

       Defendants and their corporate predecessors

       3.      Defendants are companies and successors-in-interest to companies that

manufactured, distributed, and sold paraquat for use in Illinois, acted in concert with others who

manufactured, distributed, and sold paraquat for use in Illinois, sold and used paraquat in Illinois,

or owned property in Illinois where paraquat was used.

               A. Syngenta

       4.      In 1926, four British chemical companies merged to create the British company

that then was known as Imperial Chemical Industries Ltd. and ultimately was known as Imperial

Chemical Industries PLC (“ICI”).

       5.      In or about 1971, ICI created or acquired a wholly owned U.S. subsidiary organized

under the laws of the State of Delaware, which at various times was known as Atlas Chemical

Industries Inc., ICI North America Inc., ICI America Inc., and ICI United States Inc., and

ultimately was known as ICI Americas Inc. (collectively, “ICI Americas”).

       6.      In or about 1992, ICI merged its pharmaceuticals, agrochemicals, and specialty

chemicals businesses, including the agrochemicals business it had operated at one time through a

wholly owned British subsidiary known as Plant Protection Ltd. and later as a division within ICI,

into a wholly owned British subsidiary known as ICI Bioscience Ltd.

       7.      In 1993, ICI demerged its pharmaceuticals, agrochemicals, and specialty chemicals

businesses, from which it created the Zeneca Group, with the British company Zeneca Group PLC

as its ultimate parent company.



                                            Page 2 of 58
  Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                           Document
                                  1 1-7
                                    Filed Filed
                                          03/15/21
                                                04/07/21
                                                     PagePage
                                                          3 of 58
                                                                6 ofPage
                                                                    61 ID #3




       8.      As a result of ICI’s demerger and creation of the Zeneca Group, ICI Bioscience

Ltd. was demerged from ICI and merged into, renamed, or continued its business under the same

or similar ownership and management as Zeneca Ltd., a wholly owned British subsidiary of

Zeneca Group PLC.

       9.      Before ICI’s demerger and creation of the Zeneca Group, ICI had a Central

Toxicology Laboratory that performed and hired others to perform health and safety studies that

were submitted to the U.S. Department of Agriculture (“USDA”) and the U.S. Environmental

Protection Agency (“EPA”) to secure and maintain the registration of paraquat and other pesticides

for use in the United States.

       10.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI’s Central

Toxicology Laboratory became Zeneca Ltd.’s Central Toxicology Laboratory.

       11.     After ICI’s demerger and creation of the Zeneca Group, Zeneca Ltd.’s Central

Toxicology Laboratory continued to perform and hire others to perform health and safety studies

that were submitted to EPA to secure and maintain the registration of paraquat and other pesticides

for use in the United States.

       12.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI Americas was

demerged from ICI and merged into, renamed, or continued its business under the same or similar

ownership and management as Zeneca, Inc. (“Zeneca”), a wholly owned subsidiary of Zeneca

Group PLC organized under the laws of the State of Delaware.

       13.     In 1996, the Swiss pharmaceutical and chemical companies Ciba-Geigy Ltd. and

Sandoz AG merged to create the Novartis Group, with the Swiss company Novartis AG as the

ultimate parent company.




                                           Page 3 of 58
  Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                           Document
                                  1 1-7
                                    Filed Filed
                                          03/15/21
                                                04/07/21
                                                     PagePage
                                                          4 of 58
                                                                7 ofPage
                                                                    61 ID #4




       14.     As a result of the merger that created the Novartis Group, Ciba-Geigy Corporation,

a wholly owned subsidiary of Ciba-Geigy Ltd. organized under the laws of the State of New York,

was merged into or continued its business under the same or similar ownership and management

as Novartis Crop Protection, Inc. (“NCPI”), a wholly owned subsidiary of Novartis AG organized

under the laws of the State of Delaware.

       15.     In 1999, the Swedish pharmaceutical company Astra AB merged with Zeneca

Group PLC to create the British company AstraZeneca PLC, of which Zeneca Ltd. and Zeneca

were wholly owned subsidiaries.

       16.     In 2000, Novartis AG and AstraZeneca PLC spun off and merged the Novartis

Group’s crop protection and seeds businesses and AstraZeneca’s agrochemicals business to create

the Syngenta Group, a global group of companies focused solely on agribusiness, with Defendant

Syngenta AG (“SAG”) as the ultimate parent company.

       17.     As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, Zeneca Ltd. was merged into, renamed, or continued its business under the same

or similar ownership and management as Syngenta Ltd., a wholly owned British subsidiary of

SAG.

       18.     As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, Zeneca Ltd.’s Central Toxicology Laboratory became Syngenta Ltd.’s Central

Toxicology Laboratory.

       19.     Since the Novartis/AstraZeneca spinoff and merger that created the Syngenta

Group, Syngenta Ltd.’s Central Toxicology Laboratory has continued to perform and hire others

to perform health and safety studies for submission to the EPA to secure and maintain the

registration of paraquat and other pesticides for use in the United States.



                                            Page 4 of 58
  Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                           Document
                                  1 1-7
                                    Filed Filed
                                          03/15/21
                                                04/07/21
                                                     PagePage
                                                          5 of 58
                                                                8 ofPage
                                                                    61 ID #5




       20.     As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, NCPI and Zeneca were merged into and renamed, or continued to do their

business under the same or similar ownership and management, as Syngenta Crop Protection, Inc.

(“SCPI”), a wholly owned subsidiary of SAG organized under the laws of the State of Delaware.

       21.     In 2010, SCPI was converted into Defendant Syngenta Crop Protection LLC

(“SCPLLC”), a wholly owned subsidiary of SAG organized and existing under the laws of the

State of Delaware with its principal place of business in Greensboro, North Carolina.

       22.     SAG is a successor by merger or continuation of business to its corporate

predecessor Novartis AG.

       23.     SAG is a successor by merger or continuation of business to its corporate

predecessor AstraZeneca PLC.

       24.     SAG is a successor by merger or continuation of business to its corporate

predecessor Zeneca Group PLC.

       25.     SAG is a successor by merger or continuation of business to its corporate

predecessor Imperial Chemical Industries PLC, previously known as Imperial Chemical Industries

Ltd.

       26.     SAG is a successor by merger or continuation of business to its corporate

predecessor ICI Bioscience Ltd.

       27.     SAG is a successor by merger or continuation of business to its corporate

predecessor Plant Protection Ltd.

       28.     SCPLLC is a successor by merger or continuation of business to its corporate

predecessor SCPI.

       29.     SCPLLC is a successor by merger or continuation of business to its corporate



                                          Page 5 of 58
  Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                           Document
                                  1 1-7
                                    Filed Filed
                                          03/15/21
                                                04/07/21
                                                     PagePage
                                                          6 of 58
                                                                9 ofPage
                                                                    61 ID #6




predecessor NCPI.

       30.      SCPLLC is a successor by merger or continuation of business to its corporate

predecessor Ciba-Geigy Corporation.

       31.      SCPLLC is a successor by merger or continuation of business to its corporate

predecessor Zeneca Inc.

       32.      SCPLLC is a successor by merger or continuation of business to its corporate

predecessor ICI Americas Inc., previously known as Atlas Chemical Industries Inc., ICI North

America Inc., ICI America Inc., and ICI United States Inc.

       33.      SCPLLC is registered to do business in the State of Illinois, with its registered office

in Cook County, Illinois.

       34.      SCPLLC does substantial business in the State of Illinois, including Counties

within the Southern District of Illinois, including the following:

             a. markets, advertises, distributes, sells, and delivers paraquat and other pesticides to
                distributors, dealers, applicators, and farmers in the State of Illinois, including
                Counties within the Southern District of Illinois;

             b. secures and maintains the registration of paraquat and other pesticides with the EPA
                and the Illinois Department of Agriculture to enable itself and others to
                manufacture, distribute, sell, and use these products in the State of Illinois,
                including Counties within the Southern District of Illinois; and

             c. performs, hires others to perform, and funds or otherwise sponsors or otherwise
                funds the testing of pesticides in the State of Illinois, including Counties within the
                Southern District of Illinois.

       35.      SAG is a foreign corporation organized and existing under the laws of Switzerland,

with its principal place of business in Basel, Switzerland.

       36.      SAG is a holding company that owns stock or other ownership interests, either

directly or indirectly, in other Syngenta Group companies, including SCPLLC.

       37.      SAG is a management holding company.

                                             Page 6 of 58
  Case 3:21-cv-00293-NJR
        Case MDL No. 3004Document
                           Document
                                  1 1-7
                                     FiledFiled
                                           03/15/21
                                                04/07/21
                                                      PagePage
                                                           7 of 58
                                                                10 ofPage
                                                                      61 ID #7




         38.      Syngenta Crop Protection AG (“SCPAG”), a Swiss corporation with its principal

place of business in Basel, Switzerland, is one of SAG’s direct, wholly owned subsidiaries.

         39.      SCPAG employs the global operational managers of production, distribution and

marketing for the Syngenta Group’s Crop Protection (“CP”) and Seeds Divisions.

         40.      The Syngenta Group’s CP and Seeds Divisions are the business units through which

SAG manages its CP and Seeds product lines.

         41.      The Syngenta Group’s CP and Seeds Divisions are not and have never been

corporations or other legal entities.

         42.      SCP AG directly and wholly owns Syngenta International AG (“SIAG”).

         43.      SIAG is the “nerve center” through which SAG manages the entire Syngenta

Group.

         44.      SIAG employs the “Heads” of the Syngenta Group’s CP and Seeds Divisions.

         45.      SIAG also employs the “Heads” and senior staff of various global functions of the

Syngenta Group, including Human Resources, Corporate Affairs, Global Operations, Research

and Development, Legal and Taxes, and Finance.

         46.      Virtually all of the Syngenta Group’s global “Heads” and their senior staff are

housed in the same office space in Basel, Switzerland.

         47.      SAG is the indirect parent of SCPLLC through multiple layers of corporate

ownership:

               a. SAG directly and wholly owns Syngenta Participations AG;

               b. Syngenta Participations AG directly and wholly owns Seeds JV C.V.;

               c. Seeds JV C.V. directly and wholly owns Syngenta Corporation;

               d. Syngenta Corporation directly and wholly owns Syngenta Seeds, LLC;



                                            Page 7 of 58
  Case 3:21-cv-00293-NJR
        Case MDL No. 3004Document
                           Document
                                  1 1-7
                                     FiledFiled
                                           03/15/21
                                                04/07/21
                                                      PagePage
                                                           8 of 58
                                                                11 ofPage
                                                                      61 ID #8




             e. Syngenta Seeds, LLC directly and wholly owns SCPLLC.

       48.      Before SCPI was converted to SCPLLC, it was incorporated in Delaware, had its

principal place of business in North Carolina, and had its own board of directors.

       49.      SCPI’s sales accounted for more than 47% of the sales for the entire Syngenta

Group in 2019.

       50.      SAG has purposefully organized the Syngenta Group, including SCPLLC, in such

a way as to attempt to evade the authority of courts in jurisdictions in which it does substantial

business.

       51.      Although the formal legal structure of the Syngenta Group is designed to suggest

otherwise, SAG in fact exercises an unusually high degree of control over its country-specific

business units, including SCPLLC, through a “matrix management’’ system of functional

reporting to global “Product Heads” in charge of the Syngenta Group’s unincorporated Crop

Protection and Seeds Divisions, and to global “Functional Heads” in charge of human resources,

corporate affairs, global operations, research and development, legal and taxes, and finance.

       52.      The lines of authority and control within the Syngenta Group do not follow its

formal legal structure, but instead follow this global “functional” management structure.

       53.      SAG controls the actions of its far-flung subsidiaries, including SCPLLC, through

this global “functional” management structure.

       54.      SAG’s board of directors has established a Syngenta Executive Committee

(“SEC”), which is responsible for the active leadership and the operative management of the

Syngenta Group, including SPLLC.

       55.      The SEC consists of the CEO and various global Heads, which currently are:

             a. The Chief Executive Officer;



                                           Page 8 of 58
  Case 3:21-cv-00293-NJR
        Case MDL No. 3004Document
                           Document
                                  1 1-7
                                     FiledFiled
                                           03/15/21
                                                04/07/21
                                                      PagePage
                                                           9 of 58
                                                                12 ofPage
                                                                      61 ID #9




             b. Group General Counsel;

             c. The President of Global Crop Protection;

             d. The Chief Financial Officer;

             e. The President of Global Seeds; and

             f. The Head of Human Resources;

       56.      SIAG employs all of the members of the Executive Committee.

       57.      Global Syngenta Group corporate policies require SAG subsidiaries, including

SPLLC, to operate under the direction and control of the SEC and other unincorporated global

management teams.

       58.      SAG’s board of directors meets five to six times a year.

       59.      By contrast, SCPI’s board of directors rarely met, either in person or by telephone,

and met only a handful of times over the last decade before SCPI became SCPLLC.

       60.      Most, if not all, of the SCPI board’s formal actions, including selecting and

removing SCPI officers, were taken by unanimous written consent pursuant to directions from the

SEC or other Syngenta Group global or regional managers that were delivered via e-mail to SCPI

board members.

       61.      Since SCPI became SCPLLC, decisions that are nominally made by the board or

managers of SCPLLC in fact continue to be directed by the SEC or other Syngenta Group global

or regional managers.

       62.      Similarly, Syngenta Seeds, Inc.’s board of directors appointed and removed SCPI

board members at the direction of the SEC or other Syngenta Group global or regional managers.

       63.      Since SCPI became SCPLLC, the appointment and removal of the manager(s) of

SCPLLC continues to be directed by the SEC or other Syngenta Group global or regional



                                           Page 9 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         10 of 58
                                                               13 ofPage
                                                                     61 ID #10




managers.

       64.     The management structure of the Syngenta Group’s CP Division, of which

SCPLLC is a part, is not defined by legal, corporate relationships, but by functional reporting

relationships that disregard corporate boundaries.

       65.     Atop the CP Division is the CP Leadership Team (or another body with a different

name but substantially the same composition and functions), which includes the President of

Global Crop Protection, the CP region Heads (including SCPLLC President Vern Hawkins), and

various global corporate function Heads.

       66.     The CP Leadership Team meets bi-monthly to develop strategy for new products,

markets, and operational efficiencies and to monitor performance of the Syngenta Group’s

worldwide CP business.

       67.     Under the CP Leadership Team are regional leadership teams, including the North

America Regional Leadership Team (or another body with a different name but substantially the

same composition and functions), which oversees the Syngenta Group’s U.S. and Canadian CP

business (and when previously known as the NAFTA Regional Leadership Team, also oversaw

the Syngenta Group’s Mexican CP business).

       68.     The North America Regional Leadership Team is chaired by SCPLLC’s president

and includes employees of SCPLLC and the Syngenta Group’s Canadian CP company (and when

previously known as the NAFTA Regional Leadership Team, also included employees of the

Syngenta Group’s Mexican CP company).

       69.     The Syngenta Group’s U.S. and Canadian CP companies, including SCPLLC,

report to the North America Regional Leadership Team, which reports to the CP Leadership Team,

which reports to the SEC, which reports to SAG’s board of directors.



                                           Page 10 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         11 of 58
                                                               14 ofPage
                                                                     61 ID #11




       70.      Some members of the North America Regional Leadership Team, including some

SCPLLC employees, report or have in the past reported not to their nominal superiors within the

companies that employ them, but directly to the Syngenta Group’s global Heads.

       71.      Syngenta Group global Heads that supervise SCPLLC employees participate and

have in the past participated in the performance reviews of these employees and in setting their

compensation.

       72.      The Syngenta Group’s functional reporting lines have resulted in employees of

companies, including SCPLLC, reporting to officers of remote parent companies, officers of

affiliates with no corporate relationship other than through SAG, or officers of subsidiary

companies.

       73.      SCPLLC performs its functions according to its role in the CP Division structure:

             a. CP Division development projects are proposed at the global level, ranked and
                funded at the global level after input from functional entities such as the CP
                Leadership Team and the North America Regional Leadership Team, and given
                final approval by the SEC;

             b. New CP products are developed by certain Syngenta Group companies or
                functional groups that manage and conduct research and development functions for
                the entire CP Division;

             c. These products are then tested by other Syngenta Group companies, including
                SCPLLC, under the direction and supervision of the SEC, the CP Leadership Team,
                or other Syngenta Group global managers;

             d. Syngenta Group companies, including SCPLLC, do not contract with or
                compensate each other for this testing;

             e. Rather, the cost of such testing is included in the testing companies’ operating
                budgets, which are established and approved by the Syngenta Group’s global
                product development managers and the SEC;

             f. If a product shows promise based on this testing and the potential markets for the
                product, either global or regional leaders (depending on whether the target market
                is global or regional), not individual Syngenta Group companies such as SCPLLC,
                decide whether to sell the product;

                                           Page 11 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         12 of 58
                                                               15 ofPage
                                                                     61 ID #12




             g. Decisions to sell the product must be approved by the SEC;

             h. The products that are sold all bear the same Syngenta trademark and logo.

       74.      SCPLLC is subject to additional oversight and control by Syngenta Group global

managers through a system of “reserved powers” established by SAG and applicable to all

Syngenta Group companies.

       75.      These “reserved powers” require Syngenta Croup companies to seek approval for

certain decisions from higher levels within the Syngenta Group’s functional reporting structure.

       76.      For example, although SAG permits Syngenta Croup companies to handle small

legal matters on their own, under the “reserved powers” system, SAG’s Board of Directors must

approve settlements of certain types of lawsuits against Syngenta Group companies, including

SCPLLC, if their value exceeds an amount specified in the “reserved powers.”

       77.      Similarly, the appointments of senior managers at SCPLLC must be approved by

higher levels than SCPLLC’s own management, board of directors, or even its direct legal owner.

       78.      Although SCPLLC takes the formal action necessary to appoint its own senior

managers, this formal action is in fact merely the rubber-stamping of decisions that have already

been made by the Syngenta Group’s global management.

       79.      Although SAG subsidiaries, including SCPLLC, pay lip service to legal formalities

that give the appearance of authority to act independently, in practice many of their acts are

directed or pre-approved by the Syngenta Group’s global management.

       80.      SAG and the global management of the Syngenta Group restrict the authority of

SCPLLC to act independently in areas including:

             a. Product development;




                                          Page 12 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         13 of 58
                                                               16 ofPage
                                                                     61 ID #13




             b. Product testing (among other things, SAG and the global management of the
                Syngenta Group require SCPLLC to use Syngenta Ltd.’s Central Toxicology
                Laboratory to design, perform, or oversee product safety testing that SCPLLC
                submits to the EPA in support of the registrations of paraquat and other pesticides);

             c. Production;

             d. Marketing;

             e. Sales;

             f. Human resources;

             g. Communications and public affairs;

             h. Corporate structure and ownership

             i. Asset sales and acquisitions

             j. Key appointments to boards, committees and management positions;

             k. Compensation packages;

             l. Training for high-level positions; and

             m. Finance (including day-to-day cash management) and tax.

       81.      Under the Syngenta Group’s functional management system, global managers

initiate and the global Head of Human Resources oversees international assignments and

compensation of managers employed by one Syngenta subsidiary to do temporary work for another

Syngenta subsidiary in another country. This international assignment program aims, in part, to

improve Syngenta Group-wide succession planning by developing corporate talent to make

employees fit for higher positions within the global Syngenta Group of companies.

       82.      Under this international assignment program, at the instance of Syngenta Group

global managers, SCPLLC officers and employees have been “seconded” to work at other SAG

subsidiaries, and officers and employees of other Syngenta Group subsidiaries have been

“seconded” to work at SCPLLC.

                                            Page 13 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         14 of 58
                                                               17 ofPage
                                                                     61 ID #14




        83.     The Syngenta Group’s functional management system includes a central global

finance function—known as Syngenta Group Treasury—for the entire Syngenta Group.

        84.     The finances of all Syngenta Group companies are governed by a global treasury

policy that subordinates the financial interests of SAG’s subsidiaries, including SCPLLC, to the

interests of the Syngenta Group as a whole.

        85.     Under the Syngenta Group’s global treasury policy, Syngenta Group Treasury

controls daily cash sweeps from subsidiaries such as SCPLLC, holds the cash on account, and

lends it to other subsidiaries that need liquidity.

        86.     The Syngenta Group’s global treasury policy does not allow SAG subsidiaries such

as SCPLLC to seek or obtain financing from non-Syngenta entities without the approval of

Syngenta Group Treasury.

        87.     Syngenta Group Treasury also decides whether SCPLLC will issue a dividend or

distribution to its direct parent company, and how much that dividend will be.

        88.     SCPLLC’s board or management approves dividends and distributions mandated

by Syngenta Group Treasury without any meaningful deliberation.

        89.     In 2011, the United States District Court for the Southern District of Illinois held

that SAG’s unusually high degree of control over SCPLLC made SCPLLC the agent or alter ego

of SAG and therefore subjected SAG to jurisdiction in the State of Illinois. See City of Greenville,

lll. v. Syngenta Crop Protection, Inc., 830 F. Supp. 2d 550 (S.D. Ill. 2011).

        90.     SAG continues to exercise the unusually high degree of control over SCPLLC that

led the District Court to find in 2011 that SAG was subject to jurisdiction in the State of Illinois.

        91.     SAG, through its agent or alter ego, SCPLLC, does substantial business in the State

of Illinois, including Counties within the Southern District of Illinois, in the ways previously



                                            Page 14 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         15 of 58
                                                               18 ofPage
                                                                     61 ID #15




alleged as to SCPLLC.

                B. Chevron

        92.     Chevron Chemical Company (“Chevron Chemical”) was a corporation organized

in 1928 under the laws of the State of Delaware.

        93.     In 1997, Chevron Chemical was merged into Chevron Chemical Company LLC

(“Chevron Chemical LLC”), a limited liability company organized under the laws of the State of

Delaware.

        94.     In the mid-2000s, Chevron Chemical LLC was merged into or continued to operate

under the same or similar ownership and management as Defendant Chevron Phillips Chemical

Company LP (“CP Chemical”), a limited partnership organized and existing under the laws of the

State of Delaware with its principal place of business in The Woodlands, Texas.

        95.     CP Chemical is a successor by merger or continuation of business to its corporate

predecessor Chevron Chemical LLC.

        96.     CP Chemical is a successor by merger or continuation of business to its corporate

predecessor Chevron Chemical.

        97.     CP Chemical is registered to do business in the State of Illinois, with its registered

office in Cook County, Illinois.

        98.     CP Chemical does substantial business in the State of Illinois, including Counties

within the Southern District of Illinois; among other things, it is a joint-venture partner in a

polystyrene manufacturing plant in Joliet, Illinois, and it markets, advertises, distributes, sells, and

delivers chemical products, piping, and plastics to distributors, dealers, and end users in the State

of Illinois, including Counties within the Southern District of Illinois.

        99.     Defendant Chevron U.S.A. Inc. (“Chevron USA”) is a corporation organized and



                                            Page 15 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         16 of 58
                                                               19 ofPage
                                                                     61 ID #16




existing under the laws of the State of Pennsylvania, with its principal place of business in the

State of California.

        100.    Chevron USA is registered to do business in Illinois, with the office of its registered

agent in Springfield, Illinois.

        101.    In the mid-2000s, Chevron USA entered into an agreement in which it expressly

assumed the liabilities of Chevron Chemical and Chevron Chemical LLC arising from Chevron

Chemical’s then-discontinued agrichemical business, which included the design, registration,

manufacture, formulation, packaging, labeling, distribution, marketing, and sale of paraquat

products in the United States as alleged in this Complaint.

                                     JURISDICTION AND VENUE

        102.    This Court has subject matter jurisdiction under the diversity of citizenship statute,

28 U.S.C. § 1332(a)(3). Syngenta AG is a citizen or subject of the nation of Switzerland. Syngenta

Crop Protection LLC is a wholly owned subsidiary of Syngenta AG; therefore SCPLLC is a citizen

of Switzerland. Chevron U.S.A. Inc. is a citizen of Pennsylvania and California. Chevron Phillips

Chemical Company LP is a limited partnership whose partners are Chevron U.S.A. Inc. and

Phillips 66 Company, which is incorporated in Delaware and has its principal place of business in

Houston, Texas; consequently, Chevron Phillips Chemical Company LP is a citizen of

Pennsylvania, California, Delaware, and Texas. Plaintiff is a citizen of Illinois. Plaintiff seeks

damages in excess of $75,000, exclusive of interest and costs.

        103.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part

of the events or omissions giving rise to the claim occurred in this district. Specifically, the claims

arise from injuries caused by the exposure of Plaintiff Stephen Durbin to paraquat from paraquat

products that were distributed and sold for use in this district, were purchased or purchased for use



                                            Page 16 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         17 of 58
                                                               20 ofPage
                                                                     61 ID #17




in this district, and were being used in this district when the exposures causing the injuries

occurred.

                                  GENERAL FACTUAL ALLEGATIONS

       Paraquat manufacture, distribution, and sale

       104.    ICI, a legacy company of Syngenta, claims to have discovered the herbicidal

properties of paraquat in 1955.

       105.    The leading manufacturer of paraquat is Syngenta, which (as ICI) developed the

active ingredient in paraquat in the early 1960s.

       106.    ICI produced the first commercial paraquat formulation and registered it in England

in 1962.

       107.    Paraquat was marketed in 1962 under the brand name Gramoxone.

       108.    Paraquat first became commercially available for use in the United States in 1964.

       109.    In or about 1964, ICI and Chevron Chemical entered into agreements regarding the

licensing and distribution of paraquat (“the ICI-Chevron Chemical Agreements”).

       110.    In or about 1971, ICI Americas became a party to the ICI-Chevron Chemical

Agreements on the same terms as ICI.

       111.    The ICI-Chevron Chemical Agreements were renewed or otherwise remained in

effect until about 1986.

       112.    In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical a license to their patents and technical information to permit Chevron Chemical to

formulate or have formulated, use, and sell paraquat in the United States and to grant sub-licenses

to others to do so.




                                           Page 17 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         18 of 58
                                                               21 ofPage
                                                                     61 ID #18




          113.   In the ICI-Chevron Chemical Agreements, Chevron Chemical granted ICI and ICI

Americas a license to its patents and technical information to permit ICI and ICI Americas to

formulate or have formulated, use, and sell paraquat throughout the world and to grant sub-licenses

to others to do so.

          114.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron

Chemical agreed to exchange patent and technical information regarding paraquat.

          115.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical exclusive rights to distribute and sell paraquat in the United States.

          116.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical a license to distribute and sell paraquat in the U.S. under the ICI-trademarked brand

name Gramoxone.

          117.   ICI and ICI Americas and Chevron Chemical entered into the ICI-Chevron

Chemical Agreements to divide the worldwide market for paraquat between them.

          118.   Under the ICI-Chevron Chemical Agreements, Chevron Chemical distributed and

sold paraquat in the U.S. and ICI and ICI Americas distributed and sold paraquat outside the United

States.

          119.   Under the ICI-Chevron Chemical Agreements and related agreements, both ICI and

ICI Americas and Chevron Chemical distributed and sold paraquat under the ICI-trademarked

brand name Gramoxone.

          120.   Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron

Chemical exchanged patent and technical information regarding paraquat.

          121.   Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas provided to

Chevron Chemical health and safety and efficacy studies performed or procured by ICI’s Central



                                          Page 18 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         19 of 58
                                                               22 ofPage
                                                                     61 ID #19




Toxicology Laboratory, which Chevron Chemical then submitted to the USDA and the EPA to

secure and maintain the registration of paraquat for manufacture, formulation, distribution, and

sale for use in the United States.

       122.    Under the ICI-Chevron Chemical Agreements and related agreements, ICI and ICI

Americas manufactured and sold paraquat to Chevron Chemical that Chevron Chemical then

distributed and sold in the United States, including in Illinois, where Chevron Chemical registered

paraquat products with the Illinois Department of Agriculture and marketed, advertised, and

promoted them to Illinois distributors, dealers, applicators, and farmers.

       123.    Under the ICI-Chevron Chemical Agreements and related agreements, Chevron

Chemical distributed and sold paraquat in the United States under the ICI-trademarked brand name

Gramoxone and other names, including in Illinois, where Chevron Chemical registered such

products with the Illinois Department of Agriculture to enable them to be lawfully distributed,

sold, and used in Illinois, and marketed, advertised, and promoted them to Illinois distributors,

dealers, applicators, and farmers.

       124.    SAG and its corporate predecessors and others with whom they acted in concert

have manufactured, formulated, distributed, and sold paraquat for use in the United States from

about 1964 through the present, and at all relevant times intended or expected their paraquat

products to be distributed and sold in Illinois, where they registered such products with the Illinois

Department of Agriculture to enable them to be lawfully distributed, sold, and used in Illinois, and

marketed, advertised, and promoted them to Illinois distributors, dealers, applicators, and farmers.

       125.    SAC and its corporate predecessors and others with whom they acted in concert

have submitted health and safety and efficacy studies to the USDA and the EPA to support the

registration of paraquat for manufacture, formulation, distribution, and sale for use in the United



                                           Page 19 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         20 of 58
                                                               23 ofPage
                                                                     61 ID #20




States from about 1964 through the present.

       126.    SCPLLC and its corporate predecessors and others with whom they acted in concert

have manufactured, formulated, distributed, and sold paraquat for use in the United States from

about 1971 through the present, and at all relevant times intended or expected their paraquat

products to be distributed and sold in Illinois, where they registered such products with the Illinois

Department of Agriculture to enable them to be lawfully distributed, sold, and used in Illinois, and

marketed, advertised, and promoted them to Illinois distributors, dealers, applicators, and farmers.

       127.    SCPLLC and its corporate predecessors and others with whom they acted in concert

have submitted health and safety and efficacy studies to the EPA to support the registration of

paraquat for manufacture, formulation, distribution, and sale for use in the U.S. from about 1971

through the present.

       128.    Chevron Chemical manufactured, formulated, distributed, and sold paraquat for use

in the United States from about 1964 through at least 1986, acting in concert with ICI and ICI

Americas throughout this period, including in Illinois, where Chevron Chemical registered such

products with the Illinois Department of Agriculture to enable them to be lawfully distributed,

sold, and used in Illinois, and marketed, advertised, and promoted them to Illinois distributors,

dealers, applicators, and farmers.

       129.    Between approximately 1983 and 2002, Plaintiff Stephen Durbin was repeatedly

exposed to and inhaled, ingested, or absorbed paraquat in the course of mixing, spraying, and

otherwise applying the chemical to fields in Bond County, Illinois; Calhoun County, Illinois;

Edwards County, Illinois; Effingham County, Illinois; Fayette County, Illinois; Jefferson County,

Illinois; Jersey County, Illinois; Lawrence County, Illinois; Madison County, Illinois; Marion




                                           Page 20 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         21 of 58
                                                               24 ofPage
                                                                     61 ID #21




County, Illinois; Washington County, Illinois; Wayne County, Illinois; and White County, Illinois,

among others.

       130.     On information and belief, between 1983 and at least 2002, Defendants

manufactured and sold the paraquat that the owners or operators of farms applied or had applied

on farms in Counties within the Southern District of Illinois.

       131.     After repeated and consistent paraquat exposure, Plaintiff Stephen Durbin began

suffering neurological injuries consistent with Parkinson’s disease.

       132.     Defendants knew or should have known of the risk of neurological injuries to

persons who used paraquat, who were nearby while it was being used, or who entered fields or

orchards where it had been sprayed or areas near where it had been sprayed and fraudulently

concealed said risk.

       133.     No doctor or any other person told Plaintiff before 2021 that his injuries were or

could have been caused by exposure to paraquat.

       134.     Before 2021, Plaintiff had never read or heard of any articles in newspapers,

scientific journals, or other publications that associated Parkinson’s disease with paraquat.

       135.     Before 2021, Plaintiff had never read or heard of any lawsuit alleging that paraquat

causes Parkinson’s disease.

       136.     At no time when using paraquat himself was Plaintiff aware that exposure to

paraquat could cause any latent injury, including any neurological injury or Parkinson’s disease,

or that any precautions were necessary to prevent any latent injury that could be caused by

exposure to paraquat.

       137.     The paraquat to which Plaintiff was exposed was sold and used in Illinois, and was

manufactured, distributed, and on information and belief sold by one or more of the Defendants



                                           Page 21 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         22 of 58
                                                               25 ofPage
                                                                     61 ID #22




and their corporate predecessors and others with whom they acted in concert intending or expecting

that it would be sold and used in Illinois.

       138.    On information and belief, Plaintiff was exposed to paraquat manufactured,

distributed, and sold at different times as to each Defendant, its corporate predecessors, and others

with whom they acted in concert, and not necessarily throughout the entire period of his exposure

as to any particular Defendant, its corporate predecessors, and others with whom they acted in

concert.

       139.    On information and belief, Plaintiff was exposed to paraquat that was sold and used

in Illinois, and was manufactured, distributed, and sold by SCPLLC, its corporate predecessors,

and others with whom they acted in concert, including Chevron Chemical, intending or expecting

that it would be sold and used in Illinois.

       140.    On information and belief, Plaintiff was exposed to paraquat that was sold and used

in Illinois, and was manufactured, distributed, and sold by SAG, its corporate predecessors, and

others with whom they acted in concert, including Chevron Chemical, intending or expecting that

it would be sold and used in Illinois.

       141.    On information and belief, Plaintiff was exposed to paraquat that was sold and used

in Illinois, and was manufactured, distributed, and sold by Chevron Chemical, acting in concert

with ICI and ICI Americas, intending or expecting that it would be sold and used in Illinois.

       Paraquat use

       142.    Since 1964, paraquat has been used in the U.S. to kill broadleaf weeds and grasses

before the planting or emergence of more than 100 field, fruit, vegetable, and plantation crops, to

control weeds in orchards, and to desiccate (dry) plants before harvest.




                                              Page 22 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         23 of 58
                                                               26 ofPage
                                                                     61 ID #23




        143.    At all relevant times, where paraquat was used, it was commonly used multiple

times per year on the same land, particularly when used to control weeds in orchards or on farms

with multiple crops planted on the same land within a single growing season or year, and such use

was as intended or directed or reasonably foreseeable.

        144.    At all relevant times, paraquat manufactured, distributed, sold, and sprayed or

caused to be sprayed by Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert was typically sold to end-users in the form of liquid concentrates (and less

commonly in the form of granular solids) designed to be diluted with water before or after loading

it into the tank of a sprayer and applied by spraying it onto target weeds.

        145.    At all relevant times, concentrates containing paraquat manufactured, distributed,

sold, and sprayed or caused to be sprayed by Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert typically were formulated with one or more “surfactants”

to increase the ability of the herbicide to stay in contact with the leaf, penetrate the leaf’s waxy

surface, and enter into plant cells, and the accompanying instructions typically told end-users to

add a surfactant or crop oil (which as typically formulated contains a surfactant) before use.

        146.    At all relevant times, paraquat typically was applied with a knapsack sprayer, hand-

held sprayer, aircraft (i.e., crop duster), truck with attached pressurized tank, or tractor-drawn

pressurized tank, and such use was as intended or directed or was reasonably foreseeable.

        Paraquat exposure

        147.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and

persons nearby would be exposed to paraquat while it was being mixed and loaded into the tanks

of sprayers, including as a result of spills, splashes, and leaks.



                                            Page 23 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         24 of 58
                                                               27 ofPage
                                                                     61 ID #24




       148.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, persons who sprayed

paraquat or were in or near areas where it was being or recently had been sprayed would be exposed

to paraquat, including as a result of spray drift, the movement of herbicide spray droplets from the

target area to an area where herbicide application was not intended, typically by wind, and as a

result of contact with sprayed plants.

       149.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and

persons nearby would be exposed to paraquat, including as a result of spills, splashes, and leaks,

while equipment used to spray it was being emptied or cleaned or clogged spray nozzles, lines, or

valves were being cleared.

       150.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via absorption through or penetration of the skin, mucous membranes, and other

epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and conducting

airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage was present.

       151.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via respiration into the lungs, including the deep parts of the lungs where respiration

(gas exchange) occurred.

       152.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via ingestion into the digestive tract of small droplets swallowed after entering the

mouth, nose, or conducting airways.




                                          Page 24 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         25 of 58
                                                               28 ofPage
                                                                     61 ID #25




       153.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

human body via ingestion into the digestive tract could enter the enteric nervous system (the part

of the nervous system that governs the function of the gastrointestinal tract).

       154.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

human body, whether via absorption, respiration, or ingestion, could enter the bloodstream.

       155.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

bloodstream could enter the brain, whether through the blood-brain barrier or parts of the brain not

protected by the blood-brain barrier.

       156.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

nose and nasal passages could enter the brain through the olfactory bulb (a part of the brain

involved in the sense of smell), which is not protected by the blood-brain barrier.

       Parkinson’s disease

       157.    PD is progressive neurodegenerative disorder of the brain that affects primarily the

motor system, the part of the central nervous system that controls movement.

       158.    Scientists who study PD generally agree that fewer than 10% of all PD cases are

caused by inherited genetic mutations alone, and that more than 90% are caused by a combination

of environmental factors, genetic susceptibility, and the aging process.

               A. Symptoms and treatment

       159.    The characteristic symptoms of PD are its “primary” motor symptoms: resting

tremor (shaking movement when the muscles are relaxed), bradykinesia (slowness in voluntary

movement and reflexes), rigidity (stiffness and resistance to passive movement), and postural

instability (impaired balance).




                                           Page 25 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         26 of 58
                                                               29 ofPage
                                                                     61 ID #26




       160.    PD’s primary motor symptoms often result in “secondary’’ motor symptoms such

as freezing of gait; shrinking handwriting; mask-like expression; slurred, monotonous, quiet voice;

stooped posture; muscle spasms; impaired coordination; difficulty swallowing; and excess saliva

and drooling caused by reduced swallowing movements.

       161.    Non-motor symptoms - such as loss of or altered sense of smell, constipation, low

blood pressure on rising to stand, sleep disturbances, and depression - are present in most cases of

PD, often for years before any of the primary motor symptoms appear.

       162.    There is currently no cure for PD. No treatment will slow, stop, or reverse its

progression, and the treatments most-commonly prescribed for its motor symptoms tend to become

progressively less effective, and to cause unwelcome side effects, the longer they are used.

               B. Pathophysiology

       163.    The selective degeneration and death of dopaminergic neurons (dopamine-

producing nerve cells) in a part of the brain called the substantia nigra pars compacta (“SNpc”) is

one of the primary pathophysiological hallmarks of PD.

       164.    Dopamine is a neurotransmitter (a chemical messenger that transmits signals from

one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s control of

motor function, among other things.

       165.    The death of dopaminergic neurons in the SNpc decreases the production of

dopamine.

       166.    Once dopaminergic neurons die, they are not replaced; when enough dopaminergic

neurons have died, dopamine production falls below the level the brain requires for proper control

of motor function, resulting in the motor symptoms of PD.




                                          Page 26 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         27 of 58
                                                               30 ofPage
                                                                     61 ID #27




        167.    The presence of Lewy bodies (insoluble aggregates of a protein called alpha-

synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the primary

pathophysiological hallmarks of PD.

        168.    Dopaminergic neurons are particularly susceptible to oxidative stress, a disturbance

in the normal balance between oxidants present in cells and cells’ antioxidant defenses.

        169.    Scientists who study PD generally agree that oxidative stress is a major factor in —

if not the precipitating cause of — the degeneration and death of dopaminergic neurons in the

SNpc and the accumulation of Lewy bodies in the remaining dopaminergic neurons that are the

primary pathophysiological hallmarks of PD.

        Paraquat’ s toxicity

        170.    Paraquat is highly toxic to both plants and animals.

        171.    Paraquat injures and kills plants by creating oxidative stress that causes or

contributes to cause the degeneration and death of plant cells.

        172.    Paraquat injures and kills humans and other animals by creating oxidative stress

that causes or contributes to cause the degeneration and death of animal cells.

        173.    Paraquat creates oxidative stress in the cells of plants and animals because of “redox

properties” that are inherent in its chemical composition and structure: it is a strong oxidant, and

it readily undergoes “redox cycling” in the presence of molecular oxygen, which is plentiful in

living cells.

        174.    The redox cycling of paraquat in living cells interferes with cellular functions that

are necessary to sustain life — photosynthesis in the case of plant cells and cellular respiration in

the case of animal cells.




                                           Page 27 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         28 of 58
                                                               31 ofPage
                                                                     61 ID #28




         175.   The redox cycling of paraquat in living cells creates a “reactive oxygen species”

known as superoxide radical, an extremely reactive molecule that can initiate a cascading series of

chemical reactions that creates other reactive oxygen species that damage lipids, proteins, and

nucleic acids—molecules that are essential components of the structures and functions of living

cells.

         176.   Because the redox cycling of paraquat can repeat indefinitely in the conditions

typically present in living cells, a single molecule of paraquat can trigger the production of

countless molecules of destructive superoxide radical.

         177.   Paraquat’s redox properties have been known since at least the 1930s.

         178.   That paraquat is toxic to the cells of plants and animals because it creates oxidative

stress through redox cycling has been known since at least the 1960s.

         179.   The surfactants with which the concentrates containing paraquat manufactured,

distributed, and sold by Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert typically were formulated were likely to increase paraquat’s toxicity to

humans by increasing its ability to stay in contact with or penetrate the skin, mucous membranes,

and other epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and

conducting airways, the lungs, and the gastrointestinal tract.

         Paraquat and Parkinson’s disease

         180.   The same redox properties that make paraquat toxic to plant cells and other types

of animal cells make it toxic to dopaminergic neurons — paraquat is a strong oxidant that interferes

with the function of, damages, and ultimately kills dopaminergic neurons by creating oxidative

stress through redox cycling.

         181.   Although PD is not known to occur naturally in any species other than humans, PD



                                           Page 28 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         29 of 58
                                                               32 ofPage
                                                                     61 ID #29




research is often performed using “animal models,” in which scientists artificially produce in

laboratory animals conditions that show features of PD. Paraquat is one of only a handful of toxins

that scientists use to produce animal models of PD.

          182.   In animal models of PD, hundreds of studies involving various routes of exposure

have found that paraquat creates oxidative stress that results in the degeneration and death of

dopaminergic neurons in the SNpc, other pathophysiology consistent with that seen in human PD,

and motor deficits and behavioral changes consistent with those commonly seen in human PD.

          183.   Hundreds of in vitro studies have found that paraquat creates oxidative stress that

results in the degeneration and death of dopaminergic neurons (and many other types of animal

cells).

          184.   Many epidemiological studies (studies of the patterns and causes of disease in

defined populations) have found an association between paraquat exposure and PD, including

multiple studies finding a two- to five-fold or greater increase in the risk of PD in populations with

occupational exposure to paraquat compared to populations without such exposure.

          Paraquat regulation

          185.   The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C.

§ 136 et seq., which regulates the distribution, sale, and use of pesticides within the United States,

requires that pesticides be registered with the EPA prior to their distribution, sale, or use, except

as described by FIFRA. 7 U.S.C. 136a(a).

          186.   The Illinois Pesticide Act (“IPA”), 415 ILCS 60/1 et seq., which regulates the

labeling, distribution, use, and application of pesticides within the State of Illinois, requires that

pesticides be registered with the Illinois Department of Agriculture before they are distributed,

sold, offered for sale, or transported within the State of Illinois. 415 ILCS 60/6.



                                            Page 29 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         30 of 58
                                                               33 ofPage
                                                                     61 ID #30




       187.    Registration by the EPA, however, is not an assurance or finding of safety. The

determination the EPA makes in registering or re-registering a product is not that the product is

“safe,” but rather that use of the product in accordance with its label directions “will not generally

cause unreasonable adverse effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).

       188.    The EPA and the State of Illinois registered Paraquat for distribution, sale, and

manufacture in the United States and the State of Illinois.

       189.    FIFRA generally requires that the registrant conduct health and safety testing of

pesticide products. The government is not required, nor is it able, to perform the product tests that

are required of the manufacturer.

       190.    The distribution or sale of a pesticide that is misbranded is an offense under FIFRA,

which provides in relevant part that “it shall be unlawful for any person in any State to distribute

or sell to any person . . . any pesticide which is . . . misbranded.” 7 U.S.C. § 136j(a)(1)(E).

       191.    A pesticide is misbranded under FIFRA if, among other things:

           a. its labeling bears any statement, design, or graphic representation relative thereto
              or to its ingredients that is false or misleading in any particular, 7 U.S.C.
              § 136(q)(1)(A);

           b. the labeling accompanying it does not contain directions for use which are
              necessary for effecting the purpose for which the product is intended and if
              complied with, together with any requirements imposed under Section 136a(d) of
              the title, are adequate to protect health and the environment, 7 U.S.C.
              § 136(q)(1)(F); or

           c. the label does not contain a warning or caution statement that may be necessary and
              if complied with, together with any requirements imposed under section 136a(d) of
              the title, is adequate to protect health and the environment,” 7 U.S.C.
              § 136(q)(l)(G).

       192.    Because it is unlawful to sell a pesticide that is registered but nevertheless

misbranded, manufacturers have a continuing obligation to adhere to FIFRA’s labeling

requirements. 7 U.S.C. § 136j(a)(1)(E), § 136a(f)(2), § 136a(f)(1).

                                            Page 30 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         31 of 58
                                                               34 ofPage
                                                                     61 ID #31




       193.    Manufacturers are likewise obligated to report incidents involving a pesticide’s

toxic effects that may not be adequately reflected in its label’s warnings. 40 C.F.R. 159.184(a),

(b).

       194.    Plaintiff does not seek in this action to impose on Defendants any labeling or

packaging requirement in addition to or different from those required under FIFRA. Accordingly,

any allegation in this complaint that a Defendant breached a duty to provide adequate directions

for the use of paraquat or warnings about paraquat, breached a duty to provide adequate packaging

for paraquat, or concealed, suppressed, or omitted to disclose any material fact about paraquat or

engaged in any unfair or deceptive practice regarding paraquat, that allegation is intended and

should be construed to be consistent with that alleged breach, concealment, suppression, or

omission, or unfair or deceptive practice, having rendered the paraquat “misbranded” under

FIFRA; however, Plaintiff brings claims and seeks relief in this action only under state law, and

does not bring any claims or seek any relief in this action under FIFRA.

                    FACTUAL ALLEGATIONS COMMON TO SPECIFIC CLAIMS

       Strict product liability – design defect

       195.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Illinois.

       196.    Plaintiff was exposed to paraquat sold and used in Illinois that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in Illinois.




                                           Page 31 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         32 of 58
                                                               35 ofPage
                                                                     61 ID #32




       197.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

was exposed was in a defective condition that made it unreasonably dangerous, in that when used

in the intended and directed manner or a reasonably foreseeable manner:

           a. it was designed, manufactured, formulated, and packaged such that it was likely to
              be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed, it was likely to cause or
              contribute to cause latent neurological damage that was both permanent and
              cumulative, and repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including PD, to develop long
              after exposure.

       198.    This defective condition existed in the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff was exposed when it left the control of Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert and was placed

into the stream of commerce.

       199.    As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff was exposed either failed to perform in the manner

reasonably to be expected in light of its nature and intended function, or the magnitude of the

dangers outweighed its utility.

       200.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

was exposed was used in the intended and directed manner or a reasonably foreseeable manner.

                                         Page 32 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         33 of 58
                                                               36 ofPage
                                                                     61 ID #33




       Strict product liability – failure to warn

       201.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Illinois.

       202.    Plaintiff was exposed to paraquat sold and used in Illinois that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in Illinois.

       203.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff was

exposed, Defendants, Defendants’ corporate predecessors, and others with whom they acted in

concert knew or in the exercise of ordinary care should have known that when used in the intended

and directed manner or a reasonably foreseeable manner:

           a. it was designed, manufactured, formulated, and packaged such that it was likely to
              be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed, it was likely to cause,
              potentiate, promote, or contribute to cause latent neurological damage that was both
              permanent and cumulative, and repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including PD,
              to develop long after exposure.

       204.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

was exposed was in a defective condition that made it unreasonably dangerous when it was used

in the intended and directed manner or a reasonably foreseeable manner, in that:

                                           Page 33 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         34 of 58
                                                               37 ofPage
                                                                     61 ID #34




           a. it was not accompanied by directions for use that would have made it unlikely to
              be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed; and

           b. it did not contain a warning or caution statement, which was necessary and, if
              complied with, was adequate to protect those exposed from the risk of neurological
              damage.

       205.    This defective condition existed in the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff was exposed when it left the control of Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert and was placed

into the stream of commerce.

       206.    As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff was exposed either failed to perform in the manner

reasonably to be expected in light of its nature and intended function, or the magnitude of the

dangers outweighed its utility.

       207.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

was exposed was used in the intended and directed manner or a reasonably foreseeable manner.

       Negligence

       208.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Illinois.




                                          Page 34 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         35 of 58
                                                               38 ofPage
                                                                     61 ID #35




       209.    Plaintiff was exposed to paraquat sold and used in Illinois that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in Illinois.

       210.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

was exposed was used in the intended and directed manner or a reasonably foreseeable manner.

       211.    At all times relevant to this claim, in designing, manufacturing, packaging, labeling,

distributing, and selling paraquat, and in acting in concert with others who did so, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert owed a duty to

exercise ordinary care for the health and safety of the persons whom it was reasonably foreseeable

could be exposed to it, including Plaintiff.

       212.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, packaged, labeled, distributed, and sold the paraquat to

which Plaintiff was exposed, it was reasonably foreseeable, and Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert knew or in the exercise of

ordinary case should have known, that when paraquat was used in the intended and directed

manner or a reasonably foreseeable manner:

           a. it was designed, manufactured, formulated, and packaged such that it was likely to
              be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed, it was likely to cause,
              potentiate, promote, or contribute to cause latent neurological damage that was both
              permanent and cumulative, and repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including PD,
              to develop long after exposure.

                                           Page 35 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         36 of 58
                                                               39 ofPage
                                                                     61 ID #36




       213.   In breach of the aforementioned duty to Plaintiff, Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert negligently:

           a. failed to design, manufacture, formulate, and package paraquat to make it unlikely
              to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed;

           b. designed, manufactured, and formulated paraquat such that when inhaled, ingested,
              or absorbed into the bodies of persons who used it, who were nearby while it was
              being used, or who entered fields or orchards where it had been sprayed or areas
              near where it had been sprayed, it was likely to cause or contribute to cause latent
              neurological damage that was both permanent and cumulative, and repeated
              exposures were likely to cause or contribute to cause clinically significant
              neurodegenerative disease, including PD, to develop long after exposure;

           c. failed to perform adequate testing to determine the extent to which exposure to
              paraquat was likely to occur through inhalation, ingestion, and absorption into the
              bodies of persons who used it, who were nearby while it was being used, or who
              entered fields or orchards where it had been sprayed or areas near where it had been
              sprayed;

           d. failed to perform adequate testing to determine the extent to which paraquat spray
              drift was likely to occur, including its propensity to drift, the distance it was likely
              to drift, and the extent to which paraquat spray droplets were likely to enter the
              bodies of persons spraying it or other persons nearby during or after spraying;

           e. failed to perform adequate testing to determine the extent to which paraquat, when
              inhaled, ingested, or absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed, was likely to cause or contribute
              to cause latent neurological damage that was both permanent and cumulative, and
              the extent to which repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including PD, to develop long
              after exposure;

           f. failed to perform adequate testing to determine the extent to which paraquat, when
              formulated or mixed with surfactants or other pesticides or used along with other
              pesticides, and inhaled, ingested, or absorbed into the bodies of persons who used
              it, who were nearby while it was being used, or who entered fields or orchards
              where it had been sprayed or areas near where it had been sprayed, was likely to
              cause or contribute to cause latent neurological damage that was both permanent
              and cumulative, and the extent to which repeated exposures were likely to cause or



                                           Page 36 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         37 of 58
                                                               40 ofPage
                                                                     61 ID #37




               contribute to cause clinically significant neurodegenerative disease, including PD,
               to develop long after exposure;

           g. failed to direct that paraquat be used in a manner that would have made it unlikely
              to have been inhaled, ingested, and absorbed into the bodies of persons who used
              it, who were nearby while it was being used, or who entered fields or orchards
              where it had been sprayed or areas near where it had been sprayed; and

           h. it did not contain a warning or caution statement, which was necessary and, if
              complied with, was adequate to protect those exposed from the risk of neurological
              damage.

       Public nuisance

       214.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Illinois.

       215.    Plaintiff was exposed to paraquat sold and used in Illinois that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in Illinois.

       216.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

was exposed was used in the intended and directed manner or a reasonably foreseeable manner.

       217.    Article XI of the Illinois Constitution of 1970, Environment, Section 1, Public

Policy - Legislative Responsibility, provides that:

       The public policy of the State and the duty of each person is to provide and maintain
       a healthful environment for the benefit of this and future generations. The General
       Assembly shall provide by law for the implementation and enforcement of this
       public policy.

       218.    Article XI of the Illinois Constitution of 1970, Environment, Section 2, Rights of

Individuals, provides that:

                                           Page 37 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         38 of 58
                                                               41 ofPage
                                                                     61 ID #38




       Each person has the right to a healthful environment. Each person may enforce this
       right against any party, governmental or private, through appropriate legal
       proceedings subject to reasonable limitation and regulation as the General
       Assembly may provide by law.

       219.    At all times relevant to this claim, Plaintiff had the right to a healthful environment

while living and working in the State of Illinois.

       220.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert owed a duty to the public, including Plaintiff and other

persons whom they could reasonably foresee were likely to be in or near places where paraquat

was being or recently had been used within the State of Illinois, to provide and maintain a healthful

environment in connection with their design, manufacture, distribution, and sale of pesticides,

including paraquat, in or for use within the State of Illinois.

       221.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff was

exposed, it was reasonably foreseeable to Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert that Plaintiff and other members of the public were likely

to be in or near places where paraquat was being or recently had been used.

       222.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff was

exposed, it was reasonably foreseeable, and Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert knew or in the exercise of ordinary care should have

known, that when paraquat was used in the intended and directed manner or a reasonably

foreseeable manner:

           a. it was designed, manufactured, formulated, and packaged such that it was likely to
              be inhaled, ingested, and absorbed into the bodies of persons who used it, who were



                                            Page 38 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         39 of 58
                                                               42 ofPage
                                                                     61 ID #39




               nearby while it was being used, or who entered fields or orchards where it had been
               sprayed or areas near where it had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed, it was likely to cause or
              contribute to cause latent neurological damage that was both permanent and
              cumulative, and repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including PD, to develop long
              after exposure.

       223.    In breach of the aforementioned duty to members of the public, including Plaintiff,

in manufacturing, distributing, and selling paraquat for use in the State of Illinois, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert negligently:

           a. failed to design, manufacture, formulate, and package paraquat to make it unlikely
              to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed;

           b. designed, manufactured, and formulated paraquat such that when inhaled, ingested,
              or absorbed into the bodies of persons who used it, who were nearby while it was
              being used, or who entered fields or orchards where it had been sprayed or areas
              near where it had been sprayed, it was likely to cause or contribute to cause latent
              neurological damage that was both permanent and cumulative, and repeated
              exposures were likely to cause or contribute to cause clinically significant
              neurodegenerative disease, including PD, to develop long after exposure;

           c. failed to perform adequate testing to determine the extent to which exposure to
              paraquat was likely to occur through inhalation, ingestion, and absorption into the
              bodies of persons who used it, who were nearby while it was being used, or who
              entered fields or orchards where it had been sprayed or areas near where it had been
              sprayed;

           d. failed to perform adequate testing to determine the extent to which paraquat spray
              drift was likely to occur, including its propensity to drift, the distance it was likely
              to drift, and the extent to which paraquat spray droplets were likely to enter the
              bodies of persons spraying it or other persons nearby during or after spraying;

           e. failed to perform adequate testing to determine the extent to which paraquat, when
              inhaled, ingested, or absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed, was likely to cause or contribute
              to cause latent neurological damage that was both permanent and cumulative, and

                                           Page 39 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         40 of 58
                                                               43 ofPage
                                                                     61 ID #40




               the extent to which repeated exposures were likely to cause or contribute to cause
               clinically significant neurodegenerative disease, including PD, to develop long
               after exposure;

           f. failed to perform adequate testing to determine the extent to which paraquat, when
              formulated or mixed with surfactants or other pesticides or used along with other
              pesticides, and inhaled, ingested, or absorbed into the bodies of persons who used
              it, who were nearby while it was being used, or who entered fields or orchards
              where it had been sprayed or areas near where it had been sprayed, was likely to
              cause or contribute to cause latent neurological damage that was both permanent
              and cumulative, and the extent to which repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including PD,
              to develop long after exposure;

           g. failed to direct that paraquat be used in a manner that would have made it unlikely
              to have been inhaled, ingested, and absorbed into the bodies of persons who used
              it, who were nearby while it was being used, or who entered fields or orchards
              where it had been sprayed or areas near where it had been sprayed; and

           h. failed to warn that when inhaled, ingested, or absorbed into the bodies of persons
              who used it, who were nearby while it was being used, or who entered fields or
              orchards where it had been sprayed or areas near where it had been sprayed,
              paraquat was likely to cause or contribute to cause latent neurological damage that
              was both permanent and cumulative, and repeated exposures were likely to cause
              or contribute to cause clinically significant neurodegenerative disease, including
              PD, to develop long after exposure.

       Consumer Fraud and Deceptive Business Practices Act

       224.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Illinois.

       225.    Plaintiff was exposed to paraquat sold and used in Illinois that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in Illinois

and that Plaintiff, a member of Plaintiff’s family, or Plaintiff’s employer purchased for the purpose

of controlling weeds and not for resale.

                                           Page 40 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         41 of 58
                                                               44 ofPage
                                                                     61 ID #41




       226.      This Claim is brought pursuant to the Illinois Consumer Fraud and Deceptive

Business Practices Act, 815 ILCS 505/1 et seq.

       227.      At all times relevant to this claim, Plaintiff and Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert were persons within the meaning of 815

ILCS 505/l(c).

       228.      At all times relevant to this claim, Plaintiff was a consumer within the meaning of

815 ILCS 505/l(e).

       229.      At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the conduct of trade and commerce

within the meaning of 815 ILCS 505/l(f).

       230.      The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS

505/1 et seq., provides in pertinent part:

       Unfair methods of competition and unfair or deceptive acts or practices, including
       but not limited to the use or employment of any deception, fraud, false pretense,
       false promise, misrepresentation or the concealment, suppression, or omission of
       any material fact, with intent that others rely upon the concealment, suppression or
       omission of such material fact, or the use or employment of any practices described
       in Section 2 of the ‘Uniform Deceptive Trade Practices Act’, approved August 6,
       1965, in conduct of any trade or commerce are hereby declared unlawful, whether
       any person has in fact been misled, deceived, or damaged thereby.

       231.      At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert had actual or constructive knowledge that when used

in the intended and directed manner or a reasonably foreseeable manner:

           a. paraquat was designed, manufactured, formulated, and packaged such that it was
              likely to be inhaled, ingested, and absorbed into the bodies of persons who used it,
              who were nearby while it was being used, or who entered fields or orchards where
              it had been sprayed or areas near where it had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had

                                             Page 41 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         42 of 58
                                                               45 ofPage
                                                                     61 ID #42




               been sprayed or areas near where it had been sprayed, paraquat was likely to cause
               or contribute to cause latent neurological damage that was both permanent and
               cumulative, and repeated exposures were likely to cause or contribute to cause
               clinically significant neurodegenerative disease, including PD, to develop long
               after exposure.

       232.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert had actual or constructive knowledge that:

           a. adequate testing had not been performed to determine the extent to which exposure
              to paraquat was likely to occur through inhalation, ingestion, and absorption into
              the bodies of persons who used it, who were nearby while it was being used, or who
              entered fields or orchards where it had been sprayed or areas near where it had been
              sprayed;

           b. adequate testing had not been performed to determine the extent to which paraquat
              spray drift was likely to occur, including its propensity to drift, the distance it was
              likely to drift, and the extent to which paraquat spray droplets were likely to enter
              the bodies of persons spraying it or other persons nearby during or after spraying;

           c. adequate testing had not been performed to determine the extent to which paraquat,
              when inhaled, ingested, or absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed, was likely to cause or
              contribute to cause latent neurological damage that was both permanent and
              cumulative, and the extent to which repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including PD,
              to develop long after exposure;

           d. adequate testing had not been performed to determine the extent to which paraquat,
              when formulated or mixed with surfactants or other pesticides or used along with
              other pesticides, and inhaled, ingested, or absorbed into the bodies of persons who
              used it, who were nearby while it was being used, or who entered fields or orchards
              where it had been sprayed or areas near where it had been sprayed, was likely to
              cause or contribute to cause latent neurological damage that was both permanent
              and cumulative, and the extent to which repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including PD,
              to develop long after exposure.

       233.    From the first date on which Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert placed paraquat that they designed, manufactured,

distributed and sold into the stream of commerce for use in the State of Illinois through the last



                                          Page 42 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         43 of 58
                                                               46 ofPage
                                                                     61 ID #43




date on which Plaintiff was exposed to paraquat that they designed, manufactured, distributed, and

sold for use in the State of Illinois, Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert engaged in unfair or deceptive acts or practices, including but not

limited to deception, fraud, false pretense, false promise, misrepresentation or the concealment,

suppression, or omission of material facts, regarding their design, manufacture, distribution, and

sale of paraquat for use in the State of Illinois, in that they:

            a. concealed, suppressed, or omitted to disclose that paraquat was designed,
               manufactured, formulated, and packaged such that it was likely to be inhaled,
               ingested, and absorbed into the bodies of persons who used it, who were nearby
               while it was being used, or who entered fields or orchards where it had been sprayed
               or areas near where it had been sprayed;

            b. concealed, suppressed, or omitted to disclose that when inhaled, ingested, or
               absorbed into the bodies of persons who used it, who were nearby while it was
               being used, or who entered fields or orchards where it had been sprayed or areas
               near where it had been sprayed, paraquat was likely to cause or contribute to cause
               latent neurological damage that was both permanent and cumulative, and repeated
               exposures were likely to cause or contribute to cause clinically significant
               neurodegenerative disease, including PD, to develop long after exposure.

            c. concealed, suppressed, or omitted to disclose that adequate testing had not been
               performed to determine the extent to which exposure to paraquat was likely to occur
               through inhalation, ingestion, and absorption into the bodies of persons who used
               it, who were nearby while it was being used, or who entered fields or orchards
               where it had been sprayed or areas near where it had been sprayed;

            d. concealed, suppressed, or omitted to disclose that adequate testing had not been
               performed to determine the extent to which paraquat spray drift was likely to occur,
               including its propensity to drift, the distance it was likely to drift, and the extent to
               which paraquat spray droplets were likely to enter the bodies of persons spraying it
               or other persons nearby during or after spraying;

            e. concealed, suppressed, or omitted to disclose that adequate testing had not been
               performed to determine the extent to which paraquat, when inhaled, ingested, or
               absorbed into the bodies of persons who used it, who were nearby while it was
               being used, or who entered fields or orchards where it had been sprayed or areas
               near where it had been sprayed, was likely to cause or contribute to cause latent
               neurological damage that was both permanent and cumulative, and the extent to
               which repeated exposures were likely to cause or contribute to cause clinically



                                             Page 43 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         44 of 58
                                                               47 ofPage
                                                                     61 ID #44




                significant neurodegenerative disease, including PD, to develop long after
                exposure;

            f. concealed, suppressed, or omitted to disclose that adequate testing had not been
               performed to determine the extent to which paraquat, when formulated or mixed
               with surfactants or other pesticides or used along with other pesticides, and inhaled,
               ingested, or absorbed into the bodies of persons who used it, who were nearby while
               it was being used, or who entered fields or orchards where it had been sprayed or
               areas near where it had been sprayed, was likely to cause or contribute to cause
               latent neurological damage that was both permanent and cumulative, and the extent
               to which repeated exposures were likely to cause or contribute to cause clinically
               significant neurodegenerative disease, including PD, to develop long after
               exposure.

        234.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Illinois were “unfair” because they offended public policy, were immoral, unethical,

oppressive, and unscrupulous, and caused substantial injury to consumers.

        235.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Illinois offended the clearly stated public policy of the State of Illinois, as expressed

in Article XI of the Illinois Constitution of 1970, Environment, Section 1, Public Policy -

Legislative Responsibility, that:

        The public policy of the State and the duty of each person is to provide and maintain
        a healthful environment for the benefit of this and future generations. The General
        Assembly shall provide by law for the implementation and enforcement of this
        public policy.

        236.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Illinois offended the clearly stated public policy of the State of Illinois, as expressed

in Article XI of the Illinois Constitution of 1970, Environment, Section 2, Rights of Individuals,

that:

                                             Page 44 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         45 of 58
                                                               48 ofPage
                                                                     61 ID #45




       Each person has the right to a healthful environment. Each person may enforce this
       right against any party, governmental or private, through appropriate legal
       proceedings subject to reasonable limitation and regulation as the General
       Assembly may provide by law.

       237.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Illinois were immoral and unethical, as they served only to benefit Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert at the expense of

the health of purchasers and users of paraquat and the public.

       238.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Illinois were likely to cause substantial injury to purchasers and users of paraquat

and the public by exposing them to unnecessary risks to their health.

       239.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Illinois were likely to cause, and did cause, substantial injury to purchasers and users

of paraquat and the public in that but for these acts and practices paraquat would not have been

purchased for use in Illinois and persons who used it, who were nearby while it was being used,

or who entered fields or orchards where it had been sprayed or areas near where it had been sprayed

would not have been injured by it.

       240.    The injuries caused by these acts and practices of Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert in manufacturing, distributing

and selling paraquat for use in the State of Illinois, namely purchasers’ monetary losses and the

injuries and damages (including monetary losses) to persons who used it, who were nearby while

it was being used, or who entered fields or orchards where it had been sprayed or areas near where

                                            Page 45 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         46 of 58
                                                               49 ofPage
                                                                     61 ID #46




it had been sprayed, including Plaintiff, are not outweighed by any countervailing benefit to

consumers or competition.

       241.    The injuries caused by these acts and practices of Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert in manufacturing, distributing

and selling paraquat for use in the State of Illinois, namely purchasers’ monetary losses and the

injuries and damages (including monetary losses) to persons who used it, who were nearby while

it was being used, or who entered fields or orchards where it had been sprayed or areas near where

it had been sprayed, including Plaintiff, were not reasonably avoidable; because Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert in manufacturing,

distributing, and selling paraquat for use in the State of Illinois were the sole sources of material

information and they failed to disclose this information, and consumers therefore could not have

had reason to anticipate the impending harm and thus avoid their injuries.

       242.    Defendants, Defendants’ corporate predecessors, and others with whom they acted

in concert intended that purchasers of the paraquat that they manufactured, distributed, and sold

and to which Plaintiff was exposed purchase it in reliance on these unfair and deceptive acts and

practices.

       243.    The facts that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert concealed, suppressed, or omitted to disclose were material to the

decisions to purchase the paraquat that Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert manufactured, distributed, and sold and to which Plaintiff was

exposed, in that it would not have been purchased had these facts been disclosed.




                                           Page 46 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         47 of 58
                                                               50 ofPage
                                                                     61 ID #47




       244.     These unfair and deceptive acts and practices of Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert occurred in connection with their

conduct of trade and commerce in the State of Illinois.

       245.     These unfair and deceptive acts and practices of Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert violated the Illinois Consumer Fraud

and Deceptive Business Practices Act, 815 ILCS §505/2, and the Uniform Deceptive Trade

Practices Act, 815 ILCS §510/2.

       Breach of implied warranty of merchantability

       246.     At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling paraquat and other restricted-use pesticides and held

themselves out as having knowledge or skill regarding paraquat and other restricted-use pesticides.

       247.     At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert designed, manufactured, distributed, and sold paraquat

intending or expecting that it would be sold and used in Illinois.

       248.     Plaintiff was exposed to paraquat sold and used in Illinois that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in Illinois.

       249.     At the time of each sale of paraquat to which Plaintiff was exposed, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert impliedly

warranted that it was of merchantable quality, including that it was fit for the ordinary purposes

for which such goods were used, pursuant to Section 2-314 of the Uniform Commercial Code, 810

ILCS 5/2-314.



                                           Page 47 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         48 of 58
                                                               51 ofPage
                                                                     61 ID #48




       250.    Defendants, Defendants’ corporate predecessors, and others with whom they acted

in concert breached this warranty regarding each sale of paraquat to which Plaintiff was exposed,

in that it was not of merchantable quality because it was not fit for the ordinary purposes for which

such goods were used, and in particular:

           a. it was designed, manufactured, formulated, and packaged such that it was likely to
              be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed, it was likely to cause or
              contribute to cause latent neurological damage that was both permanent and
              cumulative, and repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including PD, to develop long
              after exposure.

                                   COUNT 1
                   STRICT PRODUCT LIABILITY – DESIGN DEFECT
                     AGAINST DEFENDANTS SCPLLC AND SAG

       251.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       252.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed, and sold by SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff developed neurological

injuries; has suffered severe and permanent physical pain, mental anguish, and disability, and will

continue to do so for the remainder of his life; has suffered the loss of a normal life and will

continue to do so for the remainder of his life; has lost income that he otherwise would have earned

and will continue to do so for the remainder of his life; and has incurred reasonable expenses for

necessary medical treatment and will continue to do so for the remainder of his life.




                                           Page 48 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         49 of 58
                                                               52 ofPage
                                                                     61 ID #49




        253.   Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

        Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

 Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount

 in excess of $100,000.00 plus costs of suit, and for such further relief as is just and appropriate in

 the circumstances.

                                   COUNT 2
                  STRICT PRODUCT LIABILITY – FAILURE TO WARN
                      AGAINST DEFENDANTS SCPLLC AND SAG

        254.   Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

        255.   As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of the paraquat manufactured, distributed and sold by SCPLLC,

SAG, their corporate predecessors, and others with whom they acted in concert, Plaintiff

developed neurological injuries; has suffered severe and permanent physical pain, mental anguish,

and disability, and will continue to do so for the remainder of his life; has suffered the loss of a

normal life and will continue to do so for the remainder of his life; has lost income that he otherwise

would have earned and will continue to do so for the remainder of his life; and has incurred

reasonable expenses for necessary medical treatment and will continue to do so for the remainder

of his life.

        256.   Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

        Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount



                                            Page 49 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         50 of 58
                                                               53 ofPage
                                                                     61 ID #50




in excess of $100,000.00 plus costs of suit, and for such further relief as is just and appropriate in

the circumstances.

                                     COUNT 3
                                   NEGLIGENCE
                        AGAINST DEFENDANTS SCPLLC AND SAG

       257.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       258.    As a direct and proximate result of the negligence of SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff developed neurological

injuries; has suffered severe and permanent physical pain, mental anguish, and disability, and will

continue to do so for the remainder of his life; has suffered the loss of a normal life and will

continue to do so for the remainder of his life; has lost income that he otherwise would have earned

and will continue to do so for the remainder of his life; and has incurred reasonable expenses for

necessary medical treatment and will continue to do so for the remainder of his life.

       259.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount

in excess of $100,000.00 plus costs of suit, and for such further relief as is just and appropriate in

the circumstances.

                                     COUNT 4
                                 PUBLIC NUISANCE
                        AGAINST DEFENDANTS SCPLLC AND SAG

       260.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:



                                           Page 50 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         51 of 58
                                                               54 ofPage
                                                                     61 ID #51




       261.    As a direct and proximate result of the public nuisance created by SCPLLC, SAG,

their corporate predecessors, and others with whom they acted in concert, Plaintiff developed

neurological injuries; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

       262.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount

in excess of $100,000.00 plus costs of suit, and for such further relief as is just and appropriate in

the circumstances.

                              COUNT 5
         CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                 AGAINST DEFENDANTS SCPLLC AND SAG

       263.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       264.    As a direct and proximate result of the violations of the Consumer Fraud and

Deceptive Business Practices Act by SCPLLC, SAG, their corporate predecessors, and others with

whom they acted in concert, Plaintiff developed neurological injuries; has suffered severe and

permanent physical pain, mental anguish, and disability, and will continue to do so for the

remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do



                                            Page 51 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         52 of 58
                                                               55 ofPage
                                                                     61 ID #52




so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

       265.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount

in excess of $100,000.00 plus costs of suit, and for such further relief as is just and appropriate in

the circumstances.

                                  COUNT 6
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                    AGAINST DEFENDANTS SCPLLC AND SAG

       266.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       267.    As a direct and proximate result of the breaches of the implied warranty of

merchantability by SCPLLC, SAG, their corporate predecessors, and others with whom they acted

in concert, Plaintiff developed neurological injuries; has suffered severe and permanent physical

pain, mental anguish, and disability, and will continue to do so for the remainder of his life; has

suffered the loss of a normal life and will continue to do so for the remainder of his life; has lost

income that he otherwise would have earned and will continue to do so for the remainder of his

life; and has incurred reasonable expenses for necessary medical treatment and will continue to do

so for the remainder of his life.

       268.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.




                                           Page 52 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         53 of 58
                                                               56 ofPage
                                                                     61 ID #53




       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount

in excess of $100,000.00 plus costs of suit, and for such further relief as is just and appropriate in

the circumstances.

                                 COUNT 7
                 STRICT PRODUCT LIABILITY – DESIGN DEFECT
            AGAINST DEFENDANTS CP CHEMICAL AND CHEVRON U.S.A.

       269.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       270.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed and sold by CP Chemical and Chevron U.S.A.,

their corporate predecessors, and others with whom they acted in concert, Plaintiff developed

neurological injuries; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

       271.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Chevron Phillips Chemical Company LP and Chevron U.S.A. Inc., jointly and

severally, in an amount in excess of $100,000.00 plus costs of suit, and for such further relief as is

just and appropriate in the circumstances.




                                             Page 53 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         54 of 58
                                                               57 ofPage
                                                                     61 ID #54




                                COUNT 8
               STRICT PRODUCT LIABILITY – FAILURE TO WARN
            AGAINST DEFENDANTS CP CHEMICAL AND CHEVRON U.S.A.


       272.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       273.    As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of the paraquat manufactured, distributed and sold by CP Chemical

and Chevron U.S.A., their corporate predecessors, and others with whom they acted in concert,

Plaintiff developed neurological injuries; has suffered severe and permanent physical pain, mental

anguish, and disability, and will continue to do so for the remainder of his life; has suffered the

loss of a normal life and will continue to do so for the remainder of his life; has lost income that

he otherwise would have earned and will continue to do so for the remainder of his life; and has

incurred reasonable expenses for necessary medical treatment and will continue to do so for the

remainder of his life.

       274.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Chevron Phillips Chemical Company LP and Chevron U.S.A. Inc., jointly and

severally, in an amount in excess of $100,000.00 plus costs of suit, and for such further relief as is

just and appropriate in the circumstances.

                                COUNT 9
                              NEGLIGENCE
            AGAINST DEFENDANTS CP CHEMICAL AND CHEVRON U.S.A.

       275.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

                                             Page 54 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         55 of 58 ofPage
                                                                     61 ID #55




        276.     As a direct and proximate result of the negligence of CP Chemical and Chevron

U.S.A., their corporate predecessors, and others with whom they acted in concert, Plaintiff

developed neurological injuries; has suffered severe and permanent physical pain, mental anguish,

and disability, and will continue to do so for the remainder of his life; has suffered the loss of a

normal life and will continue to do so for the remainder of his life; has lost income that he otherwise

would have earned and will continue to do so for the remainder of his life; and has incurred

reasonable expenses for necessary medical treatment and will continue to do so for the remainder

of his life.

        277.     Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

        Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Chevron Phillips Chemical Company LP and Chevron U.S.A. Inc., jointly and

severally, in an amount in excess of $100,000.00 plus costs of suit, and for such further relief as is

just and appropriate in the circumstances.

                                   COUNT 10
                               PUBLIC NUISANCE
               AGAINST DEFENDANTS CP CHEMICAL AND CHEVRON U.S.A.

        278.     Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

        279.     As a direct and proximate result of the public nuisance created by CP Chemical and

Chevron U.S.A., their corporate predecessors, and others with whom they acted in concert,

Plaintiff developed neurological injuries; has suffered severe and permanent physical pain, mental

anguish, and disability, and will continue to do so for the remainder of his life; has suffered the

loss of a normal life and will continue to do so for the remainder of his life; has lost income that



                                             Page 55 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         56 of 58
                                                               59 ofPage
                                                                     61 ID #56




he otherwise would have earned and will continue to do so for the remainder of his life; and has

incurred reasonable expenses for necessary medical treatment and will continue to do so for the

remainder of his life.

       280.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Chevron Phillips Chemical Company LP and Chevron U.S.A. Inc., jointly and

severally, in an amount in excess of $100,000.00 plus costs of suit, and for such further relief as is

just and appropriate in the circumstances.

                              COUNT 11
         CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
          AGAINST DEFENDANTS CP CHEMICAL AND CHEVRON U.S.A.

       281.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       282.    As a direct and proximate result of the violations of the Consumer Fraud and

Deceptive Business Practices Act by CP Chemical and Chevron U.S.A., their corporate

predecessors, and others with whom they acted in concert, Plaintiff developed neurological

injuries; has suffered severe and permanent physical pain, mental anguish, and disability, and will

continue to do so for the remainder of his life; has suffered the loss of a normal life and will

continue to do so for the remainder of his life; has lost income that he otherwise would have earned

and will continue to do so for the remainder of his life; and has incurred reasonable expenses for

necessary medical treatment and will continue to do so for the remainder of his life.

       283.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.



                                             Page 56 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         57 of 58
                                                               60 ofPage
                                                                     61 ID #57




       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Chevron Phillips Chemical Company LP and Chevron U.S.A. Inc., jointly and

severally, in an amount in excess of $100,000.00 plus costs of suit, and for such further relief as is

just and appropriate in the circumstances.

                                COUNT 12
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
            AGAINST DEFENDANTS CP CHEMICAL AND CHEVRON U.S.A.

       284.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       285.    As a direct and proximate result of the breaches of the implied warranty of

merchantability by CP Chemical and Chevron U.S.A., their corporate predecessors, and others

with whom they acted in concert, Plaintiff developed neurological injuries; has suffered severe

and permanent physical pain, mental anguish, and disability, and will continue to do so for the

remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

       286.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Chevron Phillips Chemical Company LP and Chevron U.S.A. Inc., jointly and

severally, in an amount in excess of $100,000.00 plus costs of suit, and for such further relief as is

just and appropriate in the circumstances.




                                             Page 57 of 58
 Case 3:21-cv-00293-NJR
         Case MDL No. 3004
                         Document
                            Document
                                  1 Filed
                                     1-7 03/15/21
                                          Filed 04/07/21
                                                    Page Page
                                                         58 of 58
                                                               61 ofPage
                                                                     61 ID #58




                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment in his favor and seeks the following relief

against Defendants, jointly and severally:

       A.      Compensatory damages in excess of $75,000, exclusive of interest and costs;

       B.      Costs of suit;

       C.      Pre-judgment and post-judgment interest;

       D.      Punitive damages; and

       E.      Such other relief as this Court deems just and proper under the circumstances.

                                          JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

       DATED: March 15, 2021

                                               Respectfully submitted,

                                               CAREY DANIS & LOWE

                                       By:     s/ Sarah Shoemake Doles
                                               Sarah Shoemake Doles
                                               8235 Forsyth Blvd., Suite 1100
                                               St. Louis, Missouri 63105
                                               Phone: 314-725-7700
                                               Facsimile: 314-721-0905
                                               Email: sdoles@careydanis.com

                                               ANDRUS WAGSTAFF, PC

                                               Aimee H. Wagstaff, Esq, to be admitted PHV
                                               Colorado Bar No. 36819
                                               Aimee.wagstaff@AndrusWagstaff.com
                                               David J. Wool, Esq., to be admitted PHV
                                               Colorado Bar No. 44614
                                               David.wool@AndrusWagstaff.com
                                               7171 West Alaska Drive
                                               Lakewood, Colorado 80226

                                               ATTORNEYS FOR PLAINTIFF

                                             Page 58 of 58
